Title: Arnold Buffum to Thomas Jefferson, 22 December 1812
From: Buffum, Arnold
To: Jefferson, Thomas


          
            Esteemed Friend Smithfield R I 12 mo 22. 1812
            Although personally unknown to thee yet I trust I shall not give offence in the liberty I take to address thee as the Friend & Patron of useful enterprize having for its object the improvement of the great & important resources of our Country. Were it necessary I could mention the many flattering accounts I have had of thy Benevolence & Generosity to the unfortunate as well as thy manifest disposition to promote by all possible means the Real & permanent Independance of our Country; that we may be enabled occasionally to withdraw from the Commotions of a Waring World & enjoy the fruit of our Labors in Peace & unanimity amongst ourselves,  under our own Vines & fig trees where none can make us afraid. But suffice it to say that the writer of this is a man 30 years of age with a Family dependant on him for support that he has seen easy Circumstances but now has to feel the reverse that he has been unsuccessful in an extensive hat manufacturing establishment in Providence which reduced him to a state of Poverty two years since that he has at length pretty much settled up his former business has removed to the Country with a view of turning his attention to the business of raising Wool that by unremitted exertion he has become able & has purchased three first rate full blood Merino Rams from which he expects a large flock of half Blood Lambs next Spring but in order to get along to advantage he should have a few full blood Merino Ewes from which he could raise his own Rams for Crossing but he is unable to purchase them at present wherefore it is that he is willing to ask of that man who is esteemed the first in our Country such assistance as Thou mayest think proper to grant my ambition aspires only at a verry small begining two or three Merino Ewes or even one would enable me to begin a flock which with care and prudence might in a few years become extensive & profitable & from a remarkably fine Escurial Ram which I have I presume a flock might be produced bearing Wool equal to any ever raised in Spain or any other Country the Hon David Humphreys of Connecticut & Hon William Jarvis of Vermont have large flocks & I believe sell their Ewes at about $50 each & shouldest thou have a mind to befriend one in my Situation an order on either of those Gentlemen I presume would be cordially accepted & would be convenient for me or any other way that thy Judgement & Liberalty may suggest to confer a favor however Small will be thankfully recd & my Children will be taught to remember with gratitude their Fathers Benefactor
          
          
            P S I am personally known to all the Members in Congress from this State but most particularly to Jackson & Hunter of Providence
          
        